1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, NV 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    NORTH AMERICAN TITLE INSURANCE COMPANY
8                                   UNITED STATES DISTRICT COURT
9                                             DISTRICT OF NEVADA
10

11      U.S. BANK, NATIONAL ASSOCIATION,                      Case No.: 2:19-cv-00289-APG-NJK
12                               Plaintiff,
13                       vs.                                  STIPULATION AND ORDER TO
                                                              EXTEND TIME TO RESPOND TO
14      NORTH AMERICAN TITLE                                  PLAINTIFF’S MOTION TO STAY
        INSURANCE COMPANY,                                    [ECF NO. 50]
15
                                 Defendant.
16

17

18

19

20
                Plaintiff U.S .Bank, National Association as Trustee for Merrill Lynch Mortgage Investors

21
     Trust (“Plaintiff”) and Defendant North American Title Insurance Company (“North American”)

22
     (collectively, the “Parties”), by and through their counsel of record, hereby agree and stipulate as

23
     follows:

24
                1. On January 21, 2020, Plaintiff filed a Motion to Stay [ECF No. 50];

25
                2. North American’s response to Plaintiff’s Motion to Stay is due on February 4, 2020;

26
                3. North American’s counsel is requesting an additional seven (7) days to file its response

27
                   to Plaintiff’s Motion to Stay, and thus requests up to February 11, 2020, to file its

28
                   response;

                                                          1
                STIP & ORDER TO EXTEND TIME TO RESPOND TO PLAINTIFF’S MOTION TO STAY
     534859.1
1               4. This extension is requested to allow current counsel for North American, who recently
2                  substituted into the case on January 31, 2020, additional time to review and respond to
3                  the points and authorities cited in Plaintiff’s Motion to Stay;
4               5. Counsel for Plaintiff does not oppose the extension;
5               6. This is the first request for an extension which is made in good faith and not for
6                  purposes of delay.
7

8                  IT IS SO STIPULATED.
9
      DATED this 31st day of January, 2020.               DATED this this 31st day of January, 2020.
10
      WRIGHT, FINLAY & ZAK, LLP                           EARLY SULLIVAN WRIGHT GIZER &
11
                                                          MCRAE LLP
12

13    /s/ Lindsay D. Robbins_______                       /s/ Sophia S. Lau      _______
      Lindsay D. Robbins, Esq.                            Kevin S. Sinclair, Esq.
14    Nevada Bar No. 13474                                Nevada Bar No. 12277
      7785 W. Sahara Ave., Suite 200                      Sophia S. Lau, Esq.,
15    Las Vegas, NV 89117                                 Nevada Bar No. 13365
16
      Attorneys for U.S. Bank, National                   8716 Spanish Ridge Avenue, Suite 105
      Association as Trustee for Merrill Lynch            Las Vegas, Nevada 89148
17    Mortgage Investors Trust                            Attorneys for North American Title Insurance
                                                          Company
18

19

20
     IT IS SO ORDERED.
21

22
                                                           ______________________________
23                                                         UNITED STATES DISTRICT JUDGE
     Dated: ___________________________                  ________________________________________
                                                           Dated:
                                                         United   January
                                                                States Judge31, 2020.
24

25

26

27

28

                                                          2
                STIP & ORDER TO EXTEND TIME TO RESPOND TO PLAINTIFF’S MOTION TO STAY
     534859.1
